IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                  FILED
                                                                August 19, 2008
                               No. 07-60879
                             Summary Calendar                Charles R. Fulbruge III
                                                                     Clerk

MICHAEL GEBEREMEDHNE-KIFLE

                                           Petitioner

v.

MICHAEL B MUKASEY, U S ATTORNEY GENERAL

                                           Respondent


                    Petition for Review of an Order of the
                       Board of Immigration Appeals
                            BIA No. A99-523-057


Before JONES, Chief Judge, and STEWART and OWEN, Circuit Judges.
PER CURIAM:*
      Michael Geberemedhne-Kifle, a native and citizen of Ethiopia, has filed a
petition for review of the Board of Immigration Appeals’ (BIA) order denying his
application for asylum, withholding of removal, and relief under the Convention
Against Torture (CAT). In rejecting Geberemedhne’s appeal, the BIA affirmed,
without opinion, the results of the immigration judge’s determination that
Geberemedhne lacked credibility.



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 07-60879

      On a petition for review of a BIA decision, this court reviews the factual
findings for substantial evidence. Gomez-Mejia v. INS, 56 F.3d 700, 702 (5th
Cir. 1995). “The applicant has the burden of showing that the evidence is so
compelling that no reasonable factfinder could reach a contrary conclusion.”
Chen v. Gonzales, 470 F.3d 1131, 1134 (5th Cir. 2006). The decision of the BIA
to reject Geberemedhne’s testimony as incredible is based on a reasonable
interpretation of the record and therefore is supported by substantial evidence.
See Chun v. INS, 40 F.3d 76, 79 (5th Cir. 1994). As the record does not compel
a contrary conclusion, Geberemedhne’s asylum claim fails. See Mwembie v.
Gonzales, 443 F.3d 405, 410 (5th Cir. 2006).          The adverse credibility
determination also defeats Geberemedhne’s withholding of removal and CAT
claims. See Mikhael v. INS, 115 F.3d 299, 306 (5th Cir. 1997) (observing that
the standard of proof for withholding of removal is more stringent than the
asylum standard and the alien must prove by a clear probability that he will, in
fact, be persecuted if returned to his home country); Efe v. Ashcroft, 293 F.3d
899, 907 (5th Cir. 2002) (observing that for CAT relief the alien must show that
it is more likely than not that he will suffer torture, as opposed to mere
persecution, if removed to his home country).
      The petition for review is DENIED.




                                       2